Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement dated as of June 1, 2007 (this
“Amendment”) is entered into with reference to the Credit Agreement dated as of
October 2, 2006 (as previously amended, the “Credit Agreement”) among Wireless
Facilities, Inc., a Delaware corporation (“Borrower”), the Lenders party
thereto, and KeyBank National Association, as Administrative Agent.  Borrower
and the Administrative Agent, acting on behalf of the Requisite Lenders under
the Credit Agreement, agree to amend the Credit Agreement as follows:

1.                                       Definitions.  Capitalized terms used
but not defined herein have the meanings set forth in the Credit Agreement.

2.                                       One Time Extension of Time Period to
Deliver Quarterly and Yearly Financials.  For the fiscal year of Borrower ended
on December 31, 2006, and the fiscal quarters of Borrower ended on March 31,
2007 and June 30, 2007, the time periods for delivering the financial statements
described in Sections 6.1(a) and (b) of the Credit Agreement, respectively, is
extended to the Permitted Delayed Reporting Date (as defined below).  This is a
one-time extension, and the time periods for delivering the financial statements
described in Sections 6.1(a) and (b) for subsequent fiscal quarters and fiscal
years is as set forth in the Credit Agreement.

“Permitted Delayed Reporting Date” means the first to occur of:

(a)                                  September 30, 2007; and

(b)                                 the date upon which the Borrower has filed
both of the following with the Securities and Exchange Commission (the
“Commission”): (i) its Form 10-K with its financial statements for the fiscal
year of Borrower ended on December 31, 2006 (“Borrower’s 10-K”), and (ii) its
Form 10-Q with its financial statements for the fiscal quarters of Borrower
ending on March 31, 2007 and June 30, 2007 (“Borrower’s 10-Q”).

3.                                       One Time Extension of Time Period to
Deliver Compliance Certificate.  The time period for delivering the Compliance
Certificates for the fiscal year ended December 31, 2006 and the fiscal quarters
ended March 31, 2007 and June 30, 2007, as required by Section 6.2(a) of the
Credit Agreement, is extended to the Permitted Delayed Reporting Date.  This is
a one-time extension, and the time period for delivering subsequent Compliance
Certificates is as set forth in the Credit Agreement.

4.                                       One Time Consent to Late Filing of
Borrower’s 10-K and 10-Q and Related Waivers; Limitation on Additional
Borrowing.

(a)                                  Until the Permitted Delayed Reporting Date,
Borrower’s failure to file with the Commission Borrower’s 10-K or Borrower’s
10-Q by the applicable deadline specified by the Commission, for the reasons set
forth in the Form 12b-25 attached hereto as Exhibit A, filed by the Borrower
with the Commission on

1


--------------------------------------------------------------------------------


March 16, 2007 (as filed, the “Form 12b-25”), shall not, without more,
constitute a Default, an Event of Default or a Material Adverse Effect.

(b)                                 For purposes of Section 8(a) of this
Amendment (but not for purposes of Section 4.2(a) of the Credit Agreement), the
representations and warranties made in the Credit Agreement (but not in any
Request for Extension of Credit submitted by the Borrower after the date hereof)
shall be modified to the extent caused by matters described in Part III of the
Borrower’s Form 12b-25, matters reasonably related thereto, or matters
incidental thereto that are not material to the Borrower.  For the avoidance of
doubt, the Lenders and the Borrower hereby agree that the Lenders shall not be
required to honor any Requests for Extensions of Credit made by the Borrower on
or after the date hereof until Borrower has (i) filed with the Commission (and
delivered copies to Administrative Agent) of Borrower’s 10-K and Borrower’s
10-Q, (ii) delivered to Administrative Agent Borrower’s financial statements and
Compliance Certificates described in Sections 2 and 3 of this Amendment, and
(iii) all other conditions of Section 4.2 of the Credit Agreement are satisfied.

(c)                                  Administrative Agent and the Requisite
Lenders agree to the limited waivers set forth in Sections 4(a) and 4(b) of this
Amendment, it being acknowledged by Borrower that each is a one-time waiver
ending on the Permitted Delayed Reporting Date.

5.                                       Permanent Decrease in “Total
Commitments”;  Deletion of Credit Agreement Section 2.12.  Pursuant to Section
2.5 of the Credit Agreement, Borrower hereby permanently and irrevocably reduces
the Total Commitments (a) effective on the date hereof, to $55,000,000;  (b)
effective on September 30, 2007, to $50,000,000;  and (c)  effective upon
receipt by Borrower of principal payments under the below defined LCC Note (or
sales proceeds of the same), to $35,000,000.  In addition to the foregoing,
Borrower, Administrative Agent and the Requisite Lenders hereby agree to delete
Section 2.12 of the Credit Agreement in its entirety.

6.                                       Conditions Subsequent.  (a)  The
Borrower hereby agrees to deliver preliminary, unaudited drafts of the financial
statements required pursuant to Section 6.1(b) of the Credit Agreement for the
fiscal quarter ended March 31, 2007, by no later than June 15, 2007.

(b)                                 In connection with the Borrower’s sale (the
“Sale”) of its engineering business to LLC International, Inc. (“Purchaser”)
pursuant to that certain Asset Purchase Agreement dated as of May 29, 2007, the
Borrower is retaining working capital in the approximate amount of $7,000,000
(the “Retained W/C”).  The Borrower hereby agrees to apply the amount $4,000,000
of the Retained W/C to payment of Loans currently outstanding under the Credit
Agreement as follows:  $1,000,000 on or before each of June 29, 2007, July 31,
2007, August 31, 2007 and September 28, 2007.

(c)                                  In connection with the Sale, the Borrower
is receiving a Subordinated Promissory Note from the Purchaser in the original
principal amount of $22,000,000 (the

2


--------------------------------------------------------------------------------


“LCC Note”).  The Borrower hereby agrees to apply (immediately upon receipt
thereof) all (i) principal payments received under the LCC Note and/or (ii)
proceeds of the sale of the LLC Note to payment of Loans then outstanding under
the Credit Agreement.  Borrower further acknowledges and agrees that no
Disposition of the LLC Note is permitted under the Loan Documents.

7.                                       Conditions Precedent.  The
effectiveness of this Amendment is conditioned upon the receipt by the
Administrative Agent of (a) written consents to the execution, delivery and
performance hereof from the Requisite Lenders under the Credit Agreement, (b)
the payment of $14,000,000 on the date hereof (being a portion of the proceeds
from the Sale for application to payment of a portion of the Loans currently
outstanding under the Credit Agreement as described in Section 2 of that certain
Release Agreement dated as of the date hereof between the Administrative Agent
and the Borrower, and (c) the LLC Note.

8.                                       Representations and Warranties. 
Borrower represents and warrants to the Administrative Agent and the Lenders
that:

(a)                                  Except as specifically described in
Section 4 above and as otherwise provided in this Section 8, no Default or Event
of Default has occurred and remains continuing and that each of the
representations and warranties of Borrower contained in Section 5 of the Credit
Agreement is true and correct in all material respects as of the date hereof
(except to the extent that such representations and warranties specifically
refer to an earlier date).

(b)                                 From the Closing Date to the date this
Amendment becomes effective pursuant to Section 7 hereof, no event or
circumstance has occurred that constitutes a Material Adverse Effect.

(c)                                  The information provided by Borrower to the
Lenders in connection with this Amendment, taken as a whole, has not contained
any untrue statement of a material fact and has not omitted a material fact
necessary to make the statements contained therein, taken as a whole, not
misleading under the totality of the circumstances existing at the date such
information was provided and in the context in which it was provided.

9.                                       Notice of Material Adverse Effect.  If
any event or circumstance constituting a Material Adverse Effect relating to the
matters described in Form 12b-25 occurs, Borrower shall deliver notice to the
Administrative Agent describing such Material Adverse Effect in reasonable
detail promptly after, to the best knowledge of Borrower, such event or
circumstance occurs.

10.                                 Effect of Limited Waiver; Confirmation. 
Except to the limited extent expressly set forth in this Amendment, no consent
or waiver, express or implied, by the Administrative Agent or any Lender to or
for any breach of or deviation from any covenant, condition or duty by any
Credit Party may be deemed a consent or waiver to or of any other breach of

3


--------------------------------------------------------------------------------


the same or any other covenant, condition or duty.  In all other respects, the
terms of the Credit Agreement and the other Loan Documents are confirmed.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

WIRELESS FACILITIES, INC.,
a Delaware corporation,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------


CONSENT OF GUARANTORS

Reference is made to the Second Amendment to Credit Agreement (“Amendment”)
dated as of June 1, 2007 entered into with reference to the Credit Agreement
dated as of October 2, 2006 (the “Credit Agreement”) among Wireless Facilities,
Inc., a Delaware corporation (“Borrower”), the Lenders party thereto, and
KeyBank National Association, as Administrative Agent. Capitalized terms used
but not defined in this Consent of Guarantors have the meanings given to them in
the Amendment.

Reference is also made to the Multi-Party Guaranty dated as of October 2, 2006,
and executed by the Guarantors party thereto (the “Guaranty”).

Each of the undersigned consents to the changes to the Credit Agreement
contemplated by the Amendment.  Each of the undersigned agrees that the
execution of this Consent of Guarantors is not necessary for the continued
validity and enforceability of the Guaranty, but is executed to induce the
Administrative Agent and the Lenders to agree to the Amendment.

Each of the undersigned represents and warrants to the Administrative Agent and
the Lenders that the Guaranty remains in full force and effect in accordance
with its terms.

This Consent of Guarantors is dated as of the date of the Amendment.

MADISON RESEARCH CORPORATION, an
Alabama corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SECUREPLANET, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WFI NMC CORP., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

5


--------------------------------------------------------------------------------


 

WFI TEXAS, INC., a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WFI GEORGIA INC., a Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WFI DELAWARE INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WFI GOVERNMENT SERVICES, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

DEFENSE SYSTEMS, INCORPORATED, a
Virginia corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6


--------------------------------------------------------------------------------


 

JMA ASSOCIATES, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WFI SOUTHWEST L.P., a Texas limited
partnership

 

 

 

 

 

 

By:

WFI Texas, Inc., a Texas corporation,

 

 

 

its General Partner:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7


--------------------------------------------------------------------------------


CONSENT OF LENDER

This Consent of Lender is delivered with reference to the Credit Agreement dated
as of October 2, 2006 (the “Credit Agreement”) among Wireless Facilities, Inc.,
a Delaware corporation (“Borrower”), the Lenders party thereto, and KeyBank
National Association, as Administrative Agent. Capitalized terms used but not
defined in this Consent of Lender have the meanings given to them in the Credit
Agreement.

The undersigned Lender consents to and approves of the execution, delivery and
performance of the proposed Second Amendment to Credit Agreement dated as of
June 1, 2007, by the Administrative Agent on behalf of the Lenders, in the form
attached to this Consent of Lender.

 

 

[Typed/Printed Name of Lender]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

FIRST AMENDMENT

CONSENT OF LENDER


--------------------------------------------------------------------------------


EXHIBIT A

FORM 12B-25


--------------------------------------------------------------------------------